DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
c
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Leyde (US 20130046358) in view of Flaherty et al., (US 20050273890; hereinafter Flaherty) and Nicholson (US 20100098113).
Regarding claims 1-2, Leyde discloses (Figures 6-7) an apparatus comprising: a plurality of active elements (electrode arrays seen in Figure 2), ([0063]-[0064]) adapted to receive electrical signals from electrophysiological neural signals of the brain tissue and to transmit electrical signals to provide electrophysiological stimulation of the brain tissue, wherein at least one of the active elements is coupled to each of a plurality of electrodes (seen in Figure 2), each electrode comprising: electrical reading enabling circuitry (the electrodes are connected to sensing assembly 6, so the electrodes comprise electrical reading enabling circuitry to perform the sensing); electrical stimulation enabling circuitry (the electrodes are connected to stimulation assembly 8, so the electrodes comprise electrical stimulation circuitry in order to perform the stimulation); and data selection circuitry (the same electrodes may be used for both sensing and stimulation, so the electrodes comprise data selection circuitry to transmit signals required to perform both sensing and stimulation); ([0069]-[0074], [0092]-[0094]). Leyde fails to teach that the active elements include a plurality of optic fibers adapted to receive optical signals from electrophysiological neural signals of the brain tissue and to transmit optical signals to provide optogenetic stimulation of the brain tissue. However, Flaherty teaches an apparatus for interacting with brain tissue, wherein the active elements include optic fibers ([0031], [0048], [0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leyde to include a plurality of optic fibers, as taught by Flaherty, because the modification would provide other means of transmitting data and/or power, which may be used in combination with active elements to transmit information between different components of the apparatus (Flaherty; [0048]). Furthermore, in the modified device, the plurality of optic fibers would be adapted to receive optical signals from electrophysiological neural signals of the brain tissue and to transmit optical signals to provide optogenetic stimulation of the brain tissue.
Leyde/Flaherty fails to teach that the plurality of optic fibers are coated with single wall carbon nanotubes, wherein each electrode is a multifunction pixel containing therein circuitry comprising optical reading enabling circuitry and optical stimulation enabling circuitry, and at least some of the fibers would be coupled to the optical reading circuitry and the optical stimulation enabling circuitry. However, Nicholson teaches fibers which comprise optical fibers coated with single walled carbon nanotubes ([0004]-[0006], [0011]-[0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leyde/Flaherty such that all the active elements (electrodes and optical fibers) are optical fibers coated with single walled carbon nanotubes, as taught by Nicholson, because the modification would reduce the bulk and complexity of the device. Furthermore, in the modified device, each electrode would be a multifunction pixel further comprising optical reading enabling circuitry and optical stimulation enabling circuitry, and at least some of the fibers would be coupled to the optical reading circuitry and the optical stimulation enabling circuitry.
Regarding claim 3, Leyde/Flaherty/Nicholson further teaches that each multifunction pixel further comprises: optical reading circuitry to receive optical neural signals from a fiber, adapted to be enabled by the optical reading enabling circuitry; and optical stimulation circuitry to transmit optical neural signals, adapted to be enabled by the optical stimulation enabling circuitry (the modified device includes the teachings of Flaherty, which include optic fibers forming multifunction pixels with the active elements of Leyde; these would require optical reading circuitry and optical stimulation circuitry as explained above).
Regarding claim 4, Leyde/Flaherty/Nicholson further teaches that each multifunction pixel further comprises: electrical reading circuitry to receive electrical neural signals from a fiber, adapted to be enabled by the electrical reading enabling circuitry; and electrical stimulation circuitry to transmit electrical neural signals, adapted to be enabled by the electrical stimulation enabling circuitry (the modified device includes the teachings of Leyde/Flaherty, which include optic fibers forming multifunction pixels with the active elements of Leyde; these would require electrical reading circuitry and electrical stimulation circuitry as explained above).
Regarding claim 5, Leyde discloses (Figures 6-7) an apparatus comprising: a plurality of active elements (electrode arrays shown in Figure 2), ([0063]-[0064]) adapted to receive electrical signals from electrophysiological neural signals of the brain tissue and to transmit electrical signals to provide electrophysiological stimulation of the brain tissue, wherein at least one of the active elements is coupled to each of a plurality of electrodes (shown in Figure 2); circuitry (6) adapted to receive the electrical neural signals from at least one of the electrodes, adapted to process the electrical neural signals to form digital data representing the neural signals, and to transmit the digital data; and circuitry (8) configured receive the instructions for neuromodulations and to convert the instructions for neuromodulations to electrical neural signals to transmit at least one of the electrodes, whereby the at least one of the electrodes transmits electrical neural signals through the plurality of active elements so as to provide electrophysiological stimulation of the brain tissue ([0069]-[0074], [0092]-[0094]). Leyde fails to teach that the active elements include a plurality of optic fibers adapted to receive optical signals from electrophysiological neural signals of the brain tissue and to transmit optical signals to provide optogenetic stimulation of the brain tissue; wherein the electrodes are multifunction pixels containing therein circuitry further adapted to receive the optical signals from at least one of the multifunction pixels, adapted to process the optical neural signals to form digital data representing the neural signals, whereby the at least one of the multifunction pixels transmits optical neural signals through the plurality of optic fibers so as to provide electrophysiological stimulation of the brain tissue. However, Flaherty teaches an apparatus for interacting with brain tissue, wherein the active elements include optic fibers ([0031], [0048], [0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leyde to include a plurality of optic fibers, as taught by Flaherty, because the modification would provide other means of transmitting data and/or power, which may be used in combination with other active elements to transmit information between different components of the apparatus (Flaherty; [0048]). Furthermore, in the modified device, the electrodes would be multifunction pixels and the circuitry would be further adapted to receive the optical signals from at least one of the multifunction pixels, adapted to process the optical neural signals to form digital data representing the neural signals, whereby the at least one of the multifunction pixels transmits optical neural signals through the plurality of optic fibers so as to provide electrophysiological stimulation of the brain tissue. 
The Leyde/Flaherty combination further teaches that each multifunction pixel further comprises: optical reading circuitry to receive optical neural signals from a fiber, adapted to be enabled by the optical reading enabling circuitry; and optical stimulation circuitry to transmit optical neural signals, adapted to be enabled by the optical stimulation enabling circuitry (the modified device includes the teachings of Flaherty, which include optic fibers forming multifunction pixels with the active elements of Leyde; these would require optical reading circuitry and optical stimulation circuitry as explained above). Finally, the Leyde/Flaherty combination teaches that each multifunction pixel further comprises: electrical reading circuitry to receive electrical neural signals from a fiber, adapted to be enabled by the electrical reading enabling circuitry; and electrical stimulation circuitry to transmit electrical neural signals, adapted to be enabled by the electrical stimulation enabling circuitry (the modified device includes the teachings of Leyde/Flaherty, which include optic fibers forming multifunction pixels with the active elements of Leyde; these would require electrical reading circuitry and electrical stimulation circuitry as explained above).
Leyde/Flaherty fails to teach that the plurality of optic fibers are coated with single wall carbon nanotubes. However, Nicholson teaches fibers which comprise optical fibers coated with single walled carbon nanotubes ([0004]-[0006], [0011]-[0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leyde/Flaherty such that all the active elements (electrodes and optical fibers) are optical fibers coated with single walled carbon nanotubes, as taught by Nicholson, because the modification would reduce the bulk and complexity of the device. Furthermore, in the modified device, each electrode would be a multifunction pixel further comprising optical reading enabling circuitry and optical stimulation enabling circuitry, and at least some of the fibers would be coupled to the optical reading circuitry and the optical stimulation enabling circuitry.
Regarding claim 6, Leyde further discloses (Figures 6-7) a multiplexer (42), coupled to a plurality of cells of circuitry (signal paths) adapted to receive and process the electrical neural signals ([0072]-[0074]), adapted to select at least one of the electrical neural signals from the plurality of fibers ([0084]); and an analog-to-digital converter (34), coupled to the multiplexer, adapted to form digital data representing the electrical neural signals ([0069]).
Regarding claim 10, Leyde further discloses (Figures 6-7) a digital-to analog converter, coupled to a multiplexer (42), adapted to form an analog electrical signal based on digital data representing a stimulation signal; and a multiplexer (42), coupled to the circuitry adapted to transmit electrical neural signals, adapted to select at least one of the plurality of fibers to receive the analog electrical signal ([0074]: the device “may optionally comprise dedicated circuitry of a digital or analog or combined digital/analog nature, ASIC, DSP and/or a fast microprocessor,” therefore, there would need to be a digital-to-analog converter coupled to a multiplexer to turn the digital data into an analog electrical signal for use; [0084]: the device is adapted to select at least one of the different signals). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Leyde in view of Flaherty and Nicholson, as applied to claim 6, and further in view of Sridhar et al., (US 20160120432; hereinafter Sridhar).
Regarding claim 7, the Leyde/Flaherty/Nicholson combination teaches the device of claim 6, but fails to teach that the analog-to-digital converter has a resolution of up to 24 bits per sample. However, Sridhar teaches a neural implant system using an analog-to-digital converter having a resolution of up to 24 bits per sample ([0059]-[0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the analog-to-digital converter disclosed by Leyde with the analog-to-digital converter taught by Sridhar because both analog-to-digital converters perform the same function of forming digital data representing electrical signals, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Leyde in view of Flaherty and Nicholson, as applied to claim 6, and further in view of Jackson et al., (US 20170164852; hereinafter Jackson).
Regarding claim 8, the Leyde/Flaherty/Nicholson combination teaches the device of claim 6, but fails to teach that the analog-to-digital converter has a resolution of from 8 bits per sample to 12 bits per sample. However, Jackson teaches a system for a brain-computer interface using an analog-to-digital converter which has a resolution of from 8 bits per sample to 12 bits per sample ([0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the analog-to-digital converter disclosed by Leyde with the analog-to-digital converter taught by Jackson because both analog-to-digital converters perform the same function of forming digital data representing electrical signals, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Regarding claim 9, the Leyde/Flaherty/Nicholson combination teaches the device of claim 6, but fails to teach that the analog-to-digital converter has a variable resolution of from 8 bits per sample to 12 bits per sample. However, Jackson teaches a system for a brain-computer interface using an analog-to-digital converter which has a variable resolution of from 8 bits per sample to 12 bits per sample ([0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the analog-to-digital converter disclosed by Leyde with the analog-to-digital converter taught by Jackson because both analog-to-digital converters perform the same function of forming digital data representing electrical signals, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Claims 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leyde in view of Flaherty and Nicholson, as applied to claim 5, and further in view of Frewin et al., (US 20130338744; hereinafter Frewin). 
Regarding claim 11, Leyde/Flaherty/Nicholson fails to teach that the fibers comprise graphene. However, Frewin teaches an apparatus in which the active elements comprise graphene ([0018]-[0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leyde/Flaherty/Nicholson to include fibers comprising graphene, as taught by Frewin, because the modification would provide excellent biocompatibility for the device (Frewin; [0008]). 
Regarding claim 12, Leyde further discloses (Figures 6-7) a multiplexer (42), coupled to a plurality of cells of circuitry (signal paths) adapted to receive and process the electrical neural signals ([0072]-[0074]), adapted to select at least one of the electrical neural signals from the plurality of fibers ([0084]); and an analog-to-digital converter (34), coupled to the multiplexer, adapted to form digital data representing the electrical neural signals ([0069]).
Regarding claim 16, Leyde further discloses (Figures 6-7) a digital-to analog converter, coupled to a multiplexer (42), adapted to form an analog electrical signal based on digital data representing a stimulation signal; and a multiplexer (42), coupled to the circuitry adapted to transmit electrical neural signals, adapted to select at least one of the plurality of fibers to receive the analog electrical signal ([0074]: the device “may optionally comprise dedicated circuitry of a digital or analog or combined digital/analog nature, ASIC, DSP and/or a fast microprocessor,” therefore, there would need to be a digital-to-analog converter coupled to a multiplexer to turn the digital data into an analog electrical signal for use; [0084]: the device is adapted to select at least one of the different signals). to select at least one of the plurality of fibers to receive the analog electrical signal.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Leyde in view of Flaherty, Nicholson and Frewin, as applied to claim 12, and further in view of Sridhar.
Regarding claim 13, the Leyde/Flaherty/Nicholson/Frewin combination teaches the device of claim 12, but fails to teach that the analog-to-digital converter has a resolution of up to 24 bits per sample. However, Sridhar teaches a neural implant system using an analog-to-digital converter having a resolution of up to 24 bits per sample ([0059]-[0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the analog-to-digital converter disclosed by Leyde with the analog-to-digital converter taught by Sridhar because both analog-to-digital converters perform the same function of forming digital data representing electrical signals, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Leyde in view of Flaherty, Nicholson and Frewin, as applied to claim 12, and further in view of Jackson.
Regarding claim 14, the Leyde/Flaherty/Nicholson/Frewin combination teaches the device of claim 12, but fails to teach that the analog-to-digital converter has a resolution of from 8 bits per sample to 12 bits per sample. However, Jackson teaches a system for a brain-computer interface using an analog-to-digital converter which has a resolution of from 8 bits per sample to 12 bits per sample ([0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the analog-to-digital converter disclosed by Leyde with the analog-to-digital converter taught by Jackson because both analog-to-digital converters perform the same function of forming digital data representing electrical signals, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Regarding claim 15, the Leyde/Flaherty/Nicholson/Frewin combination teaches the device of claim 12, but fails to teach that the analog-to-digital converter has a variable resolution of from 8 bits per sample to 12 bits per sample. However, Jackson teaches a system for a brain-computer interface using an analog-to-digital converter which has a variable resolution of from 8 bits per sample to 12 bits per sample ([0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the analog-to-digital converter disclosed by Leyde with the analog-to-digital converter taught by Jackson because both analog-to-digital converters perform the same function of forming digital data representing electrical signals, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the current combination of references fails to teach the newly amended limitation “each multifunction pixel containing therein circuitry comprising…,” Examiner respectfully disagrees. Although Leyde does disclose an electrode array coupled to separate stimulation and sensing assemblies, the claim does not require that the multifunction pixel is one unit with all the circuitry contained within the unit. Therefore, the combination of stimulation and sensing circuitry spread out over the system of the modified device may be the multifunction pixel as claimed. Examiner maintains that the current rejections under the Leyde/Flaherty/Nicholson combination remain tenable, and suggests further defining the multifunction pixel to overcome the current combination of references. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794